MEMORANDUM**
Michael A. Sweet, a California state prisoner, appeals pro se the district court’s summary judgment for the defendants in his 42 U.S.C. § 1983 action alleging defendants were deliberately indifferent to his need for pain medication when he returned to prison after a three-day hospitalization. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.1998), and we affirm.
Sweet contends that the district court misinterpreted the facts of his case and erred by granting summary judgment to the defendants. We disagree.
The district court properly granted summary judgment to defendants because Sweet failed to raise a genuine issue of material fact as to whether any of the defendants purposefully ignored, delayed, or were deliberately indifferent to his medical needs, or that their course of treatment was medically unacceptable. See Farmer v. Brennan, 511 U.S. 825, 847, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (holding that the deliberate indifference standard requires showing that defendant was aware of and disregarded a substantial risk of serious harm to the plaintiff); Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (concluding plaintiff fails to show deliberate indifference as a matter of law where two alternative courses of treatment would be medically acceptable under the circumstances).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.